Order granting defendant’s motion to vacate items 5, 6, 7, 8 and 9 of plaintiff’s notice of examination before trial unanimously affirmed. Order granting defendant’s motion for a further examination of plaintiff upon two items and a discovery and inspection on four items, unanimously modified by reinstating items (b)(1), (c)(1), (e)(2), (c)(3), (e)(4), (e)(5) and (e)(6) as set forth in the notice of motion of defendant, Conmar Products Corporation. With respect to plaintiff’s cross notice of motion, items 14 to 17a inclusive, relating to examination before trial, and items 2 to 7 inclusive, relating to discovery and inspection are eliminated, with $20 costs and disbursements to the defendant. On the record before us the relief now granted is warranted. The date for the examinations to proceed shall be fixed in the order. Settle order on notice. Concur—• Breitel, J. P., Botein, Rabin, Prank and Valente, JJ.